Citation Nr: 1525059	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  08-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from April 17, 2007, and in excess of 50 percent from March 26, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2001 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective April 17, 2007.  In August 2008, the AOJ issued a second rating decision increasing the rating for PTSD to 30 percent, effective April 17, 2007.  The AOJ subsequently issued a rating decision in March 2013, which increased the Veteran's rating to 50 percent from March 26, 2013.

The Board remanded this claim in December 2011 and in December 2012 for further development. As the requested development has not been completed, further action to ensure compliance with the remand directive is required. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). Compliance with the Board's remand instructions is not a discretionary matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay, this case unfortunately must be remanded again to ensure substantial compliance with the Board's December 2012 remand directives, and to ensure that VA's statutory duty to assist in developing the claim has been satisfied.

In the Board's December 2012 Remand, it was noted that the previous December 2011 Board Remand was not complied with as the March 2012 VA examination report was insufficient because it did not contain an underlying basis for the conclusion provided.  In response, in October 2013, VA received an addendum from the VA examiner wherein he wrote, "[t]he symptoms listed above and the veteran's degree of occupational and social impairment due to PTSD or consistent with up to date scientific medical literature regarding the nature of impairments due to PTSD..."  The VA examiner went on to cite different medical journals.  This rationale is insufficient and seems to be a result of a misunderstanding on the nature of the question.  The VA is not requesting a rationale for the underpinning diagnosis of PTSD, but instead, looking for an explanation to how the symptoms lead the examiner to his conclusion.  The VA examiner offered only a general rationale citing to a general study, and did not provide a rationale that is specific to this Veteran's situation in this appellant's case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Turning to the Veteran's VA treatment records, the AOJ appears to have associated the Veteran's records from July 2012 to December 2012, the date of the Board Remand.  The updated VA treatment records contained only one note from December 3, 2012, wherein the Veteran requested lotion for scabies.  Since the Board is remanding the Veteran's claim once more and the Veteran appears to have ongoing VA treatment, it is requested that updated VA treatment records be obtained from the Tennessee Valley Healthcare System - Alvin C. York (Murfreesboro) Campus and any associated outpatient clinics.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for PTSD. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA, which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination by an examiner other than the examiner who conducted the March 26, 2012, VA examination.  The claims folder (including a copy of this remand) should be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiners, and the results of any testing must be included in the examination report.  
 
Following examination of the Veteran, the examiner should determine the nature and severity of the Veteran's PTSD.  

A complete rationale for all opinions should be provided.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial increased rating for PTSD in excess of 30 percent from April 17, 2007, and in excess of 50 percent from March 26, 2012.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

